
	

114 HCON 30 IH: Supporting the designation of the year of 2015 as the International Year of Soils and supporting locally led soil conservation.
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 30
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Mr. Thompson of Pennsylvania (for himself, Ms. Michelle Lujan Grisham of New Mexico, Mr. Harper, and Mr. Jones) submitted the following concurrent resolution; which was referred to the Committee on Agriculture
		
		CONCURRENT RESOLUTION
		Supporting the designation of the year of 2015 as the International Year of Soils and supporting
			 locally led soil conservation.
	
	
 Whereas many of our international partners are designating 2015 as the International Year of Soils; Whereas soil is vitally important for food security and essential ecosystem functions;
 Whereas soil conservation efforts in the United States are often locally led; Whereas 2015 also marks the 80th anniversary of the signing of the Soil Conservation Act on April 27, 1935;
 Whereas soils, as the foundation for agricultural production, essential ecosystem functions, and food security, are key to sustaining life on Earth;
 Whereas soils and the science of soils contribute to improved water quality, food safety and security, healthy ecosystems, and human health; and
 Whereas soil, plant, animal, and human health are intricately linked: Now, therefore, be it  That Congress—
 (1)supports the designation of an International Year of Soils; (2)encourages the public to participate in activities that celebrate the importance of soils to our current and future well-being; and
 (3)supports conservation of the Nation’s soils, through landowner participation in the Conservation Reserve Program, the Environmental Quality Incentives Program, the Conservation Stewardship Program, the Agricultural Conservation Easement Program, and the Regional Conservation Partnership Program as authorized by the Food Security Act of 1985 as amended (16 U.S.C. 3801 et seq.), and the Small Watershed Rehabilitation Program as authorized by the Watershed Protection and Flood Prevention Act as amended (16 U.S.C. 1001 et seq.), delivered in partnership with local soil and water conservation districts.
			
